DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 4 requires only one of a generator, handpiece, or foot switch but then goes on to further specify features of the handpiece or foot switch. It is recommended that the “at least one of” from line 1 be moved to line 2 immediately before “a handpiece and a foot switch” so that it is consistent and clear throughout the claim language.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 9-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Melker et al. (PG Pub. 2013/0276785) in view of Toth et al. (PG Pub. 2015/0335288).
Regarding Claim 1, Melker discloses a monitor equipment comprising: a nasal clip configured to clip (see par. 372) onto nasal septum (see par. 76, 155, 224) of a patient; a monitor detector (see system 2110; Fig. 9) connected to the nasal clip through at least one of a wired and a wireless connection (see par. 277). Melker discloses using this monitoring system after or during a surgical procedure (see par. 340), but does not explicitly disclose an electro-surgical unit. Toth discloses a similar nasal monitor (see par. 278) that communicates with an electro-surgical unit (ESU) connected to the monitor detector through at least one of a wired and a wireless connection (see par. 107, 437, 579). It would have been obvious to one of ordinary skill in the art at the time of the invention to connect the nasal monitor with an electro-surgical unit because Toth teaches the monitoring can help indicate the neurological state of a patient through a electrosurgical procedure (see par. 372 and 373).
Regarding Claim 2, Melker discloses wherein the nasal clip comprising two probes (see nasal pillows 5040; par. 629) inserted in the nasal cavities of the patient (Fig. 26C), wherein ends of the two probes touch a surface of the nasal septum of the patient (see par. 629).
Regarding Claim 3, Melker discloses at least one side of a probe in the two probes includes at least one of a temperature sensor and a part of a pulse oximeter (POx) sensor (see pulse oximetry signal; par. 224 and 629).
Regarding Claim 9, Toth discloses at least one motion sensor to be placed on the patient, wherein the at least one motion sensor is connected to the ESU (see par. 236).
Regarding Claim 10, Toth discloses wherein the at least one motion sensor is 10 placed on the chest of the patient (see par. 432).
Regarding Claim 11, Toth discloses wherein the at least one motion sensor is configured to detect outside interference (see par. 238 and 524).
Regarding Claim 12, Toth discloses a cuff shell to be placed on a cuff of an arm of the patient (see par. 51). 
Regarding Claim 13, Toth discloses wherein the cuff shell is placed over sphygmomanometer cuff (see par. 230).
Regarding Claim 14, Toth discloses pressure sensors configured to detect any external pressure applied on the cuff shell (see par. 262).
Regarding Claim 15, Toth discloses the cuff shell includes a hardware extension configured to prevent any external pressure from being applied on the arm of the patient (see par. 263).
Regarding Claims 16-17, Melker discloses a scanner configured to scan a medication label on a syringe and to measure the volume changes of dosage in the syringe (see par. 32 and 235).
Regarding Claim 18, Melker discloses the scanner is configured to calculate the dosage injected based on the measured volume changes (see claim 3).
Regarding Claim 19, Melker discloses wherein the scanner includes a display device to display the dosage injected (see par. 312).
Regarding Claim 20, Melker discloses wherein the scanner includes a communication device configured to transmit a signal related to at least one of the dosage injected and an injection time to a user device (see par. 344). 

Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Melker et al. (PG Pub. 2013/0276785) in view of Toth et al. (PG Pub. 2015/0335288) as applied to Claims 1-3 above, and further in view of Adams et al. (PG Pub. 2004/0092992).
Regarding Claim 4, Toth discloses an electrosurgical unit, but does not elaborate on its components. Adams discloses a common electrosurgical unit (see cutting instrument 10) which comprises at least one of a generator (see generator 111; par. 51), a handpiece (see handpiece 14; par. 40) and a foot switch (see par. 21), wherein at least one of the handpiece and the foot switch includes an on/off switch to control the ESU (see par. 50). It would have been obvious to one of ordinary skill in the art at the time of the invention to include these components in the electrosurgical unit because Adams teaches the portability and instantaneous control eliminates the need for expensive and involved surgical set up (see par. 21 and 50).
Regarding Claim 5, Adams further discloses wherein the at least one of the handpiece and the foot switch includes an internal switch, wherein when the on/off switch is activated, the internal switch is also activated (see par. 64). It would have been obvious to one of ordinary skill in the art at the time of the invention to include switches within the control units of the handpiece because Adams teaches it allows for instantaneous on/off operational control to minimize patient risk and surgical error while keeping substances safely away from degrading the electrical components (see par. 64).
Allowable Subject Matter
Claims 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art of record does not use the internal switch to send images to the monitor.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA PATEL whose telephone number is (571)272-5818. The examiner can normally be reached 9-5 M-F Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.P/Examiner, Art Unit 3792                               

/Amanda K Hulbert/Primary Examiner, Art Unit 3792